UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

XIAMIN ZENG a/k/a “AIMEE ZANE”,
Plaintiff, 19-cv-3218 (JGK)

- against - MEMORANDUM OPINION
AND ORDER

 

THE CITY OF NEW YORK ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The plaintiff, Xiamin Zeng, has brought this pro se
complaint pursuant to 42 U.S.C. § 1983 and New York state law
against Detective Danielle Febus (“Detective Febus”%), Inspector
John Chell (“Inspector Chell”), Detective Gary DeNezzo
(“Detective DeNezzo”), Sergeant George Tavares (“Sergeant
Tavares”), Officer Irwin Luperon (“Officer Luperon”), Officer
Erlene Wiltshire (“Officer Wiltshire”) (collectively, the
“police officers”), and the City of New York, alleging false
arrest and malicious prosecution. The defendants move to dismiss
the complaint for failure to state a claim pursuant to Rule
12(b) (6) of the Federal Rules of Civil Procedure. For the

reasons stated below, the motion is granted.

 

 

USDS SDNY

DOCUMENT

|| ELECTRONICALLY FILED
DOC #:

 

 

 

 

DATE FILED: 57-2 __

 

 

 
I

The following facts are drawn from the amended complaint
(“AC”).1 The Court also takes judicial notice of the Complaint
Report, the Temporary Order of Protection, the Activate
Investigation Card, and the Arrest Report, see De Angelis Decl.
Exs. B-E, for the purpose of establishing their existence, their
legal effect, and the statements they contained, not for their
truth.? Furthermore, the Amended Compiaint incorporates the
Criminal Complaint and the Temporary Order of Protection by
reference. See AC Gf 1, 71 n.2, 72.

Ms. Zeng is a resident of New York City. AC @ 11. The
individual defendants are officers in the New York City Police
Department (“NYPD”) and are alleged to have acted under the
supervision of the NYPD according to their official duties. The
individual defendants are being sued in their official and

individual capacities. AC Qf 14-19.

 

1 Unless otherwise noted, this Memorandum Opinion and Order omits all
alterations, citations, footnotes, and internal quotation marks in quoted
text.

2 See Liang v. City of New York, No. 10-CV-3089, 2013 WL 5366394, at *5
(E.D.N.Y. Sept. 24, 2013) (taking judicial notice of criminal complaints and
orders of protection as matters in the public record, but considering them
only to establish their existence and legal effect, or to determine what
statements they contained not for the truth of the matters asserted), aff'd
sub nom. Liang v. Zee, 764 F. App'x 103 (2d Cir. 2019); Wims_v. New York City
Police Dep’t., No. 10-Civ-6128, 2011 WL 2946369, at *2 (S.D.N.¥. July 20,
2011) (*[Al district court may rely on matters of public record in deciding a
motion to dismiss under Rule 12{b)}(6}, including arrest reports, criminal
complaints, indictments and criminal disposition data.”); but see Alvarez v.
Cty. of Grange, 95 F. Supp. 3d 385, 397 (S.D.N.¥. 2015) (collecting cases in
which courts declined to take judicial notice of such documents}. fin
contrast, because it is not a matter of public record, the Court does not
rely on the 50-h hearing testimony. See Bissinger v. City of New York, No. 06
CIV, 2325 (WHE), 2007 WL 2826756, at *2 n.1 (S.D.N.Y. Sept. 24, 2007).

 

 

 

 
A January 13, 2017 NYPD Complaint Record (“CR”) states that
Officer Wiltshire recorded a walk-in complaint at NYPD’s 75t8
precinct from a complaining victim (the “Complainant”) alleging
that the Complainant received a phone call from his ex-
girlfriend during which the ex-girlfriend stated “give me back
my camera or I will kill you.” CR at 2. The CR also reflects
there was a temporary order of protection (“TOP”) against the
ex-girlfriend in place expiring on February 16, 2017. Id. The
TOP was issued on December 15, 2016, and it ordered Ms. 4eng,
the plaintiff in this action, to refrain from, among other acts,
“stalking, harassment . . . intimidation, threats” against the
Complainant. TOP at 1. On January 14, 2017, the NYPD issued an
Activate Investigation Card (“AIC”) on suspect Xiamin 4eng,
stating that Ms. Zeng was “[s]ought as perpetrator — probable
cause to arrest” for a violation of New York Penal Law § 215.51,
criminal contempt in the first degree. ATC at l.

On December 20, 2017, Ms. Zeng initiated a suit against
Dana Augustin and others related to injuries sustained by her
son during a supervised visitation with his father in the office
of an Administration for Children’s Services (*“ACS”) /Child
Protective Services (“CPS”) social worker (the “Augustin
Action”). AC @ 21. On January 18, 2018, Ms. Zeng contacted the
New York Child Abuse Hotline (the “Hotline”) to inquire about

the status of her case. AC FI 22. In response, two ACS employees,

 
under the direction of ACS/CPS case manager Diego Adrianzen,
visited Ms. Zeng later that night. AC 7 24. Ms. 4eng alleges
that the purpose of the visit was to dissuade her from
continuing the Augustin Action. AC 7 25.

Ms. Zeng claims that between January 19 and January 30,
2018, Mr. Adrianzen and Detective Febus threatened and
intimidated Ms. “Zeng and various people associated with her.
AC 9 27. On January 31, 2018, Ms. Zeng received a text message
informing her that son was at the Queens Child Abuse Squad and
asking her to pick him up. AC @ 28. When she arrived, Mr.
Adrianzen and Detective Febus held and questioned Ms. Zeng,
including about the Augustin Action, and searched her. AC G1 32-
38. Ms. Zeng repeatedly asked to see her lawyer and her requests
were ignored. AC WI 39-40.

After she had been held for approximately seven hours,
Detective Febus handcuffed Ms. Zeng and transported her to the
75th precinct. AC @ 47. Once there, Ms. Zeng was questioned by
Inspector Chell before being placed in a holding cell for
several hours. AC 7 52-64, Officers then took Ms. 4eng’s
fingerprints and she was transported to Kings County Criminal
Court, where she was held until 6 a.m. at which point she met
with Public Defender Dara Herbert. AC § 69-70. Ms. Zeng was
charged with (i) two counts of criminal contempt in the first

degree, (ii) criminal contempt in the second degree, (iii)

 
aggravated harassment in the second degree, and (iv) harassment
in the second degree. AC 9 74. Ms. Zeng acknowledges that the
“supposed” reason for her arrest was the breach of the
restraining order involving Gang Liu, the Complainant in the
criminal case against her. AC 97 71 n.2, 72. Ultimately, all
charges were dismissed, AC { 76.

Ms, Zeng alleges that as a result of her arrest, she
sustained physical and emotional injuries, and incurred various
costs. AC { 77. Ms. Zeng claims that the customs, policies,
usages, practices, procedures and rules of the City and the NYPD
were the direct and proximate cause of the violations suffered
by Ms. Zeng. AC F 80. As evidence of the existence of these
customs, policies, and practices, Ms. Zeng cites: (1) an Order
dated November 30, 2009 issued by a court in the Eastern
District of New York in an unrelated case; (2) an Order issued
by Commissioner Kelly in 2011 directing the use of performance
goals relating to stops and arrests; (3) a 2012 lawsuit filed by
a police officer alieging that a quota system in the NYPD led to
unjustified stops and arrests; (4) a 2015 class action filed by
police officers alleging that the NYPD uses numerical quotas for
stops and arrests. AC €% 96, 101, 102, 103.

IL
In deciding a motion to dismiss pursuant to Rule 12(b) (6),

the allegations in the complaint are accepted as true, and all

 
ceasonable inferences must be drawn in the plaintiff’s favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

 

2007). The Court’s function on a motion to dismiss is “not to
weigh the evidence that might be presented at a trial but merely
to determine whether the complaint itself is legally

sufficient.” Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir.

 

1985}. The Court should not dismiss the complaint if the
plaintiff has stated “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

 

U.S. 544, 570 (2007). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 

(2009).

While the Court should construe the factual allegations in
the light most favorable to the plaintiff, “the tenet that a
court must accept as true ail of the allegations contained in
the complaint is inapplicable to legal conclusions.” Id. When
presented with a motion to dismiss pursuant to Rule 12(b) (6),
the Court may consider documents that are referenced in the
complaint, documents that the plaintiff relied on in bringing
suit and that are either in the plaintiff’s possession or that

the plaintiff knew of when bringing suit, or matters of which

 
judicial notice may be taken. See Chambers v, Time Warner, Inc.,

 

282 F.3d 147, 153 (2d Cir. 2002).
When faced with a pro se complaint, the Court must
“construe [the] complaint liberally and interpret it to raise

the strongest arguments that it suggests.” Chavis v. Chappius,

 

618 F.3d 162, 170 (2d Cir. 2010). “Even in a pro se case,
however, . . . threadbare recitals of the elements of a cause of
action, supported by mere conclusory statements, do not
suffice.” Id. Thus, although the Court is “obligated to draw the
most favorable inferences” that the complaint supports, it
“cannot invent factual allegations that [the plaintiff] has not

pled.” Id.; see also Yajaira Bezares C. v. The Donna Karan Co.

 

Store LLC, No. 13-cv-8560, 2014 WL 2134600, at *1 (S.D.N.¥. May
22, 2014).
IIL
Ms. Zeng has asserted claims pursuant to 42 U.S.C. § 1983
and state law for false arrest and malicious prosecution.
A
The defendants argue that the false arrest claim should be
dismissed because there was probable cause to arrest Ms. 4eng.
A false arrest claim under Section 1983 based on the Fourth
Amendment right to be free from unreasonable seizures, including
arrest without probable cause, “must show, inter alia, that the

defendant intentionally confined [the plaintiff] without [the

 
plaintiff’s] consent and without justification.” Weyant v.
Okst, 101 F.3d 845, 852 (2d Cir. 1996). Probable cause
constitutes such justification, and therefore “is a complete

defense to an action for false arrest.” Bernard v. United

 

States, 25 F.3d 98, 102 (2d Cir. 1994); see also Jaegly v.

 

Couch, 439 F.3d 149, 152 (2d Cir. 2006); Jocks v. Tavernier, 316

 

F.3d 128, 135 (2d Cir. 2003); Bullard v. City of New York, 240

 

F. Supp. 2d 292, 297 (S.D.N.Y. 2003); L.B. v. Town of Chester,

 

232 F. Supp. 2d 227, 233 (S.D.N.Y. 2002).

The plaintiff's claim of false arrest fails because the
officers had probable cause to arrest her. An officer has
probable cause to arrest when the officer has “knowledge or
reasonably trustworthy information of facts and circumstances
that are sufficient to warrant a person of reasonable caution in
the belief that the person to be arrested has committed or is
committing a crime.” Jaegly, 439 F.3d at 152. The probable
cause inquiry assesses “whether the facts known by the arresting
officer at the time of the arrest objectively provided probable
cause to arrest.” Id. at 153. An officer has probable cause to
arrest a suspect when a putative victim or an eyewitness reports
that the suspect has committed a crime “unless the circumstances

raise doubt as to the person’s veracity.” Curley v. Village of

 

Suffern, 268 F.3d 65, 70 (2d Cir. 2001); see Martinez v.

Simonetti, 202 F.3d 625, 634 (2d Cir. 2000) (“We have previously

 
held that police officers, when making a probable cause
determination, are entitled to rely on the victims’ allegations
that a crime has been committed”). “The veracity of citizen
complainants who are the victims of the very crime they report
is assumed.” Miloslavsky v. AES Eng’g Soc’y, Inc., 808 F. Supp.
351, 355 (S.D.N.Y. 1992), aff'd, 993 F.2d 1534 (2d Cir. 1993);

see also Ziming Shen v. City of N.Y¥., 725 F. App'x 7, 13 (2d

 

Cir. 2018).

Probable cause for the arrest in this case was based on the
Complainant’s statement that Ms. Zeng threatened to kill him and
for the violation of a valid order of protection which the
Complainant had against Ms. Zeng at the time she allegedly
threatened to kill him. Ms. Zeng’s only argument in opposition
to the existence of probable cause is that the Activate
Investigation Card did not contain factual detail aside from the
conclusion that there was probable cause to arrest. However,
“fulnder the collective or imputed knowledge doctrine, an arrest

is permissible where the actual arresting . . . officer
lacks the specific information to form the basis for probable
Cause or reasonable suspicion but sufficient information to
justify the arrest or search was known by other law enforcement
officials initiating or involved with the investigation.” United
States v. Colon, 250 F.3d 130, 135 (2d Cir. 2001). Accordingly,

because the investigating officers who issued the Complaint

 
Report and the Activate Investigation Card had sufficient
information to determine that there was probable cause to
arrest, it is immaterial that the Activate Investigation Card
did not include the facts supporting probable cause. Therefore,
because the officers had probable cause for the arrest, the
false arrest ciaim is dismissed.

Furthermore, because a false arrest claim under Section
1983 “is substantially the same as a claim for false arrest
under New York law,” Weyant, 101 F.3d at 852, the state law
claim also fails. Accordingly, the false arrest claims are
dismissed.

B
To sustain a Section 1983 claim based on malicious

prosecution, a plaintiff must demonstrate conduct by the
defendants that is tortious under state law and that results in
a constitutionally cognizable deprivation of liberty. Singer v.

Fulton Cnty. Sheriff, 63 F.3d 110, 116 (2d Cir. 1995}; see also

 

Shabazz v. Kailer, 201 F. Supp. 3d 386, 391 (S.D.N.Y¥. 2016)

 

(collecting cases). The elements of a malicious prosecution
claim under New York law are: “(1) the initiation or
continuation cf a criminal proceeding against plaintiff;

(2) termination of the proceeding in plaintiff’s favor; (3) lack
of probable cause for commencing the proceeding; and (4) actual

malice as a motivation for defendant’s actions.” Shabazz, 201 F.

10

 
Supp. 3d at 391-92. A showing of malice can include that the
officer acted “with a wrong or improper motive” or anything
other than “a desire to see the ends of justice served.” Fulton
v. Robinson, 289 F.3d 188, 198 (2d Cir. 2002). “([Tlhe existence
of probable cause to commence a proceeding is also a complete
bar to a claim of malicious prosecution.” Bullard, 240 F. Supp.
2d at 297.

In this case, the malicious prosecution claim fails because
the defendants had probable cause to arrest the plaintiff.
Furthermore, the plaintiff does not allege malice adequately,
particularly in light of the officer’s well-founded probable
cause to execute the arrest based on the Complainant’s
allegations of death threats and the violation of a valid order

of protection. See Sulkowska v. City of N.Y¥., 129 F. Supp. 2d

 

274, 295 (S.D.N.Y¥. 2001) (“Only where probable cause to initiate
a proceeding is so totally lacking may malice reasonably be
inferred.”). Accordingly, the malicious prosecution claims are
dismissed.
c

The defendants argue that the allegations of municipal
liability must be dismissed because the plaintiff has not
alleged a valid underlying constitutional violation and because

the plaintiff has not properly alleged facts to show the

11

 
existence of a policy or custom or that such policy or custom
was the cause of her injuries.
The elements of a municipal liability claim pursuant to

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694-95 (1978), are

 

(1) a municipal policy or custom that (2) causes the plaintiff
to be subjected to (3) the deprivation of a constitutional

right. Agosto v. N.Y.C. Dep’t of Educ., 982 F.3d 86, 97-98 (2d

 

Cir. 2020). Monell expressly prohibits respondeat superior

 

liability for municipalities, Monell, 436 U.S. at 691, meaning
that a plaintiff must demonstrate that “through its deliberate
conduct, the municipality was the moving force behind the injury

alleged,” Bd. of Cnty. Comm’rs of Bryan Cnty., Okla. v. Brown,

 

520 U.S. 397, 404 (1997}; Roe v. City of Waterbury, 542 F.3d 31,

 

40 (2d Cir. 2008).

Because the complaint fails to state a claim of a
constitutional deprivation by the officers, “there can be no
municipal liability where no constitutional violations are found
to have occurred.” Doe v. Smith, 704 F. Supp. 1177, 1188
(S.D.N.Y. 1988). Moreover, the complaint fails to allege
properly how any alleged policy or custom of the City or the
NYPD caused her alleged injury. The complaint references various
cases and an article to demonstrate the existence of policies
that allegedly led to unjustified arrests and searches by the

NYPD several years before the events at issue in this case.

12

 
However, besides a conclusory statement, the complaint makes no
factual allegation to show that the policies alleged to have
been in place in those unrelated cases are still in place and
were linked to her alleged injuries. Accordingly, the municipal
liability claim is dismissed.
CONCLUSION

The Court has considered all the arguments of the parties.
To the extent not specifically addressed above, the arguments
are either moot or without merit. For the reasons explained
above, the defendants’ motion to dismiss is granted without
prejudice. The plaintiff may file an amended complaint within 30
days of the date of this opinion.

The Clerk is directed to close ECF No. 53.

SO ORDERED.

Dated: New York, New York io Nocker
May 7, 2021 Va t

LZ John G. Koeltl
United States District Judge

13

 
